UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7435


WINCHAUS HAYES,

                      Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                      Defendant – Appellee,

          and

ERIC D. WILSON, Warden; CHARLES E. SAMUELS, Director, FBOP;
(MR.) LAWSON, Supervisor,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00532-RAJ-LRL)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winchaus Angelo Hayes, Appellant Pro Se. Virginia Lynn Van
Valkenburg, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Winchaus Angelo Hayes appeals the district court’s order

denying relief on his complaint.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Hayes v. United States,

No. 2:14-cv-00532-RAJ-LRL (E.D. Va. Aug. 10, 2016).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3